t c summary opinion united_states tax_court vicente morataya and ruthy a morataya petitioners v commissioner of internal revenue respondent docket no 24314-13s filed date vicente morataya and ruthy a morataya pro sese miles friedman kim-khanh nguyen hans f famularo and shari wight student for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for year in issue petitioners filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in california the sole issue for decision is whether petitioners are entitled to deductions for unreimbursed employee business_expenses and miscellaneous expenses reported on schedule a itemized_deductions for the year in issue background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i mr morataya’s background and employment mr morataya emigrated from guatemala to the united_states in in mr morataya was employed by ic property management ic as a unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar maintenance supervisor his duties included supervising and performing maintenance and repairs at approximately rental properties that ic owned in southern california ii employment expenses mr morataya testified that in he paid various unreimbursed expenses related to his work for ic a vehicle expense sec_1 mileage ic sent instructions to mr morataya each morning either by facsimile transmission or email listing the properties that he was to visit and describing the work to be performed at each property mr morataya owned a ford ranger pickup truck pickup which he used to get to and from ic’s properties mr morataya testified that he used the pickup exclusively for work he drove at least miles every workday and most days he visited multiple ic properties he did not maintain a mileage log of any sort and there is no record of the properties that he visited or the number of miles that he drove each day he testified that the instructions that ic had sent to him each day were destroyed in accordance with company policy vehicle insurance and maintenance mr morataya maintained automobile liability insurance for three vehicles in including the pickup the record includes the first page of petitioners’ automobile insurance premium notice for the one-year period beginning date to which shows that petitioners paid at least dollar_figure annually to insure the pickup the premium notice recites that the pickup would be driven big_number to big_number miles annually mr morataya also presented receipts showing that he paid dollar_figure for oil changes and repairs to the pickup in these records indicate that mr morataya drove the vehicle approximately big_number miles between february and date reimbursement the record includes a statement from ic that it reimbursed mr morataya approximately dollar_figure monthly for vehicle expenses ic did not suggest that mr morataya was eligible to be reimbursed for any expenses other than vehicle expenses although mr morataya suggested that the reimbursement amounts he received from ic varied from month to month he did not offer any records to show how much he was actually reimbursed mr morataya testified that ic had never provided him with a written employee expense reimbursement policy b cellular phone charges in mr morataya maintained a verizon wireless service plan for four cellular phones he used one phone and his wife and two children used the other phones mr morataya testified that he used his cellular phone approximately of the time for business purposes eg to stay in touch with ic personnel while he was working the record includes a copy of petitioners’ verizon wireless billing statement for the period july to date the statement shows that petitioners paid dollar_figure for cellular service that month and the charges were nearly equally divided among the four phones c work_clothes and shoes ic did not require mr morataya to wear a uniform mr morataya testified however that ic required that he wear work boots and that he found it necessary to routinely replace the soiled and damaged clothes that he wore to work d internet access and phone charges as previously mentioned mr morataya routinely received communications from ic by facsimile transmission or email although he testified that his son helped him to retrieve emails he was unable to produce any bills or other records to substantiate the amount that he paid for internet access charges the record includes an at t billing statement for date which shows that petitioners were charged dollar_figure and dollar_figure that month for local and long-distance phone services respectively e work tools and safety equipment mr morataya testified that he purchased tools and safety equipment that he used at work he did not produce any bills receipts or other records to substantiate the amounts he paid for work tools and safety equipment iii petitioners’ tax_return petitioners filed a joint federal_income_tax return for reporting wage income of dollar_figure petitioners attached a schedule a to their return and claimed itemized_deductions including unreimbursed employee business_expenses of dollar_figure and miscellaneous expenses including tax_return preparation fees of dollar_figure and hobby expenses and accounting fees of dollar_figure petitioners reported on form_2106 employee business_expenses that mr morataya drove big_number miles for business purposes in electing to apply the standard mileage rate of cents per mile petitioners reported total vehicle expenses of dollar_figure petitioners reported other business_expenses of dollar_figure the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of continued comprising dollar_figure for vehicle maintenance and insurance dollar_figure for cellular phone charges dollar_figure for work_clothes and shoes dollar_figure for internet access charges and dollar_figure for work tools and safety equipment iv tax_return preparation fannie ordonez an employee of the tax preparation firm tax guy albert prepared petitioners’ tax_return albert ortiz the owner of tax guy albert testified at trial he confirmed that petitioners paid tax_return preparation fees to his firm in v notice_of_deficiency respondent issued a notice_of_deficiency to petitioners disallowing the deductions for employee business_expenses and miscellaneous expenses outlined above respondent determined that petitioners failed to establish that the expenses were paid in or that the expenses were ordinary and necessary within the meaning of sec_162 vi closing the record at the close of the trial the court left the record open for days to permit the parties to exchange and possibly stipulate additional records that might allow continued cents per mile for is set forth in revproc_2009_54 sec_2 2009_51_irb_930 petitioners to substantiate the deductions in dispute petitioners failed to exchange any additional documents with respondent and the record was closed discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further petitioners do not contend and the record does not otherwise suggest that the burden_of_proof should shift to respondent pursuant to sec_7491 substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir i unreimbursed employee business_expenses under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the term trade_or_business includes performing services as an employee 54_tc_374 an employee_business_expense is not ordinary and necessary however if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir the term listed_property includes inter alia passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his or her own statement which in combination are sufficient to establish the amount date and time and business_purpose for each expenditure for travel away from home or each expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides in relevant part that a taxpayer who elects the optional standard mileage rate method to compute vehicle expenses must nevertheless substantiate the amount of business use and the time and business_purpose of each use moreover the court may not use the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date a vehicle expenses respondent disallowed deductions that petitioners claimed for vehicle expenses including mileage expenses of dollar_figure and vehicle maintenance and insurance charges of dollar_figure although mr morataya reported that he drove a total of big_number miles for business purposes in he did not maintain a contemporaneous mileage log and he did not offer other records to corroborate his testimony that he drove at least miles per day while working for ic likewise petitioners did not offer any evidence to properly account for the monthly amounts that ic reimbursed mr morataya for vehicle expenses without more detailed records including a copy of ic’s employee reimbursement policy or similar evidence we cannot determine whether mr morataya was reimbursed in whole or in part for the vehicle expenses in dispute see podems v commissioner t c pincite on this record we sustain respondent’s determination disallowing the deductions that petitioners claimed for vehicle expenses b cellular phone charges respondent disallowed a deduction of dollar_figure that petitioners claimed for cellular phone charges as previously mentioned ic did not suggest that mr morataya was entitled to reimbursement for cellular phone charges for taxable years beginning after date cellular phones are no longer included in the definition of listed_property in sec_280f which was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite as a result of this change cellular phones are no longer subject_to the strict substantiation requirements of sec_274 the record includes a verizon wireless billing statement showing that petitioners paid about dollar_figure monthly or a total of dollar_figure in for cellular service for four phones mr morataya used one phone and his wife and children used the other three mr morataya credibly testified that he used his cellular phone approximately of the time for business purposes on this record we hold that petitioners are entitled to a deduction of dollar_figure for cellular phone charges before the application of the floor prescribed in sec_67 c work_clothes and shoes respondent disallowed a dollar_figure deduction that petitioners claimed for work_clothes and shoes mr morataya testified that he frequently replaced the clothes that he wore to work for ic and that he was obliged to wear work boots at ic’s properties the cost of clothing that is required or essential in an employment and which is not suitable for general or personal wear and is not so worn is a deductible expense 30_tc_757 see wasik v commissioner tcmemo_2007_148 the cost of heavy duty work clothing normally is not a deductible expense see 262_f2d_411 2d cir aff’g 28_tc_1278 and the cost of work clothing adaptable to general wear is not deductible even if the taxpayer’s work leaves the clothing soiled with grease mud and plaster see 8_tc_902 the deduction of dollar_figure represent sec_80 of dollar_figure the latter amount representing one-quarter of the approximately dollar_figure that petitioners paid for cellular phone service in ic did not require mr morataya to wear a uniform and he failed to show that the clothes and work boots that he wore to work were not also suitable for general or personal wear consequently we sustain respondent’s determination that petitioners are not entitled to a deduction for these items d internet access and phone charges although petitioners claimed a deduction of dollar_figure for internet access charges mr morataya failed to produce any bills canceled checks or similar records substantiating internet access charges he did however present an at t billing statement showing that petitioners were charged dollar_figure and dollar_figure that month for local and long-distance phone services respectively sec_262 provides that in the case of an individual any charge for basic local_telephone_service with respect to the first telephone line provided to any residence shall be treated as a personal_expense although mr morataya testified that he frequently used the telephone line to receive facsimile transmissions from ic he did not offer any testimony that ic’s facsimile transmissions resulted in long-distance telephone charges on this record we conclude that any telephone charges related to his work for ic were attributable to basic local service it follows that petitioners are not entitled to a deduction for internet access or telephone charges e work tools and safety equipment petitioners deducted dollar_figure for work tools and dollar_figure for safety equipment ie gloves and waist belts mr morataya failed to produce receipts canceled checks or similar records substantiating these expenses we sustain respondent’s determination disallowing the deductions petitioners claimed for work tools and safety equipment ii other miscellaneous expenses a tax_return preparation fees petitioners deducted dollar_figure for tax preparation fees albert ortiz the owner of tax guy albert testified at trial that petitioners paid dollar_figure to his firm for tax_return preparation services in on this record we conclude that petitioners are entitled to a dollar_figure deduction for tax preparation fees before the application of the floor prescribed in sec_67 b hobby expenses and accounting fees respondent disallowed a dollar_figure deduction that petitioners claimed for hobby expenses and accounting fees mr morataya failed to offer any evidence substantiating hobby expenses and accounting fees respondent’s determination disallowing a deduction for these items is sustained to reflect the foregoing decision will be entered under rule
